FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  February 28, 2011
                           FOR THE TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

    UNITED STATES OF AMERICA,

                Plaintiff!Appellee,

    v.                                                  No. 10-3277
                                              (D.C. No. 5:08-CR-40060-JAR-2)
    MIJA SOPHIA LAWTON,                                   (D. Kan.)

                Defendant!Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and HOLMES, Circuit Judges.



         Mija Sophia Lawton pleaded guilty, pursuant to a plea agreement, to one

count of money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i). The

district court sentenced her to 70 months in prison, well below the Guidelines

range of 121 to 151 months. The plea agreement contained a waiver of her right

to appeal her conviction or any sentence imposed that did not depart upwards



*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
from the applicable Guidelines range determined by the court. Nonetheless,

Ms. Lawton filed a notice of appeal.

      Relying on United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)

(per curiam), the government has filed a motion to enforce the appeal waiver.

Ms. Lawton’s counsel took no position on the motion to dismiss, but asked

generally that it be denied. Resp. at 1. Because counsel indicated, both in this

response and in the docketing statement, that he intended to file an Anders brief

on appeal, we gave Ms. Lawton the opportunity to file a pro se response to the

motion to dismiss. See Anders v. California, 386 U.S. 738, 744 (1967). To date

she has not done so.

      We have conducted an independent review of the plea agreement, plea

hearing transcript, sentencing hearing transcript, and motion to enforce. After

doing so, we conclude that the requirements for enforcing the appeal waiver have

been satisfied: (1) this “appeal falls within the scope of the waiver of appellate

rights”; (2) Ms. Lawton “knowingly and voluntarily waived [her] appellate

rights”; and (3) “enforcing the waiver would [not] result in a miscarriage of

justice.” Hahn, 359 F.3d at 1325.

      Accordingly, we GRANT the government’s motion to enforce the plea

agreement, and DISMISS the appeal.



                                       ENTERED FOR THE COURT
                                       PER CURIAM

                                         -2-